Motion by petitioner for permission to proceed as a poor person treated as an application, pursuant to CPLR 5704 (a), to review an order of the Supreme Court at Special Term which (1) dismissed an ex parte petition in a proceeding pursuant to CPLR article 78, and (2) denied an application for reargument. Application granted, order entered July 24, 1985 vacated and matter remitted to Special Term for consideration of petitioner’s notice and petition as an application for an order to show cause as of March 29, 1985 authorizing commencement of a proceeding (see, Matter of King v Gregorie, 90 AD2d 922, Iv dismissed 58 NY2d 822).
Motion by petitioner for an order directing respondents to *170allow him to personally visit the law library denied without prejudice to the commencement of an appropriate proceeding at a Special Term of the Supreme Court. Kane, J. P., Main, Casey, Weiss and Mikoll, JJ., concur.